Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 07/21/20. 
Claims 1, 3-4, 6-8, 10-14, 16-17, and 19-20 are amended
Claims 2, 5, 9, 15 and 18 are cancelled
Claim 21 is newly added
Claims 1, 3-4, 6-8, 10-14, 16-17 and 19-21 are pending

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-8, 10-14, 16-17 and 19-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1, 3-4, 6-8, 10-14, 16-17 and 21 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 19 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 20 is/are directed to a non-transitory computer readable medium which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “A method: receiving, an input defining a particular shop resource usable to perform a specific job on a vehicle at a particular repair shop; adding, an identifier of the particular shop resource into a first vehicle shop schedule for the particular repair shop, wherein the first vehicle shop schedule comprises a first set of appointments; receiving a first new appointment, wherein the first new appointment comprises first temporal data and first customer data; generating, a second set of appointments by aggregating the first new appointment with the first set of appointments; receiving, an input indicating that the first new appointment was dragged from the particular first element of the second schedule matrix to a different one of the first elements of the second schedule matrix, wherein the input indicating that the first new 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to scheduling appointment for servicing vehicles, and even more so, if the scheduler device schedules appointments with respect to technicians working at a repair shop and/or the resources available to the technicians at the repair shop for servicing vehicles (see specification [0005]). The claims recite, displaying the vehicle shop schedule that includes a first set of appointments already scheduled, receiving a new appointment request with customer data and time data, adding the new appointment to the scheduled appointments and generating a second set of appointments and then displaying the updated set of appointments. Managing appointment scheduling for service vehicles for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Further still, the claim limitations “outputting, the first vehicle shop schedule for displaying the first vehicle shop schedule in a graphical user interface on a display configured in a first view mode, wherein the first view mode includes a first schedule matrix having multiple first elements and multiple second elements, wherein each first element of the first schedule matrix is a respective column or row of the first schedule matrix and each second element of the first schedule matrix is a respective row of the first schedule matrix if each first element is a respective column or each second element of the first schedule matrix is a respective column if each first element is a respective row, wherein each first element of the first schedule matrix represents a different date, and wherein each second element of the first schedule matrix represents a different time; outputting, a second vehicle shop schedule for displaying the second vehicle shop schedule in the graphical user interface on the display configured in the first view mode instead of displaying the first vehicle shop schedule, wherein the second vehicle shop schedule includes the second set of appointments; receiving, a view mode input while the second vehicle shop schedule is displayed in the graphical user interface on the display configured in the first view mode, wherein the view mode input indicates a second view mode, and wherein the second view mode is a resource view mode; outputting, by the one or more processors, the second vehicle shop schedule for displaying the second vehicle shop schedule in the graphical user interface on the display reconfigured to the second view mode, wherein the second view mode includes a second schedule matrix having multiple first elements and multiple second elements, wherein each first element of the second schedule matrix is a respective column or row of the second schedule matrix and each second element of the second schedule matrix is a respective row of the second schedule matrix if each first element is a respective column or each second element of the second schedule matrix is a respective column if each first element is a respective row, wherein each first element of the second schedule matrix other than a particular first element of the second schedule matrix represents a date and a different shop resource, wherein the different shop resource for one first element of the second schedule matrix is the particular shop resource, wherein each second element of the second schedule matrix represents a different time, and wherein the particular first element of the second schedule matrix represents one or more unassigned appointments, and wherein the one or more unassigned appointments include the first new appointment; by the one or more processors; and outputting, by the one or more processors, a third vehicle shop schedule for displaying the third vehicle shop schedule in the graphical user interface on the display configured in the second view mode, wherein the third vehicle shop schedule includes the third set of appointments.” 
In the claims above of rows and columns does not provide an improvement to actual technology or the computer itself.  At best Original Spec [0022] merely provides an improvement to the abstract idea itself: “The scheduler of the example embodiments may enable a shop to improve its management of workflow within the shop including scheduling technician time, service appointments, and shop resources”. This however is not improvement to technology or the computer itself. Examiner points to MPEP 2106.05(a) II stressing that: it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. As stated by MPEP 2106.04 I. reliance on “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery” [argued here at Remarks as] “does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir. Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant”, [argued here at Remarks as] “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving abstract “Certain Methods of Organizing Human Activity” and/or “Mental Processes”]. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field”  “the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective vs improvement to actual technology. See MPEP 2106.04. 
Further, still the display characteristics described above such as the claimed arrangement of rows and columns can be argued to be part of the abstract grouping implementable by physical aids such as pen and paper. Still Step 2A prong one in light of MPEP 2106.04 III and III.B, and as such can be considered a “Mental Process” in addition to being a “A Certain Methods of Organizing Human Activities.”
Independent Claims 19 and 20 is/are parallel to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “by one or more processors, by the at least one or more processors; A computing system comprising: a computer-readable medium having stored thereon a first vehicle shop schedule, wherein the first vehicle shop schedule comprises a first set of appointments for a particular repair shop; and at least one or more processors coupled to the computer-readable medium and programmed to: A non-transitory computer readable medium having stored thereon instructions executable by one or more processors to cause a computing system to perform functions comprising:” 
As a result, claims 1, 19 and 20 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 3-4, 6-8, 10-14, 16-17 and 21 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 3 recites “modifying, by the one or more processors, the second set of appointments prior to generating the third set of appointments, wherein modifying the second set of appointments comprises adding at least one other appointment to the second set of appointments, removing at least one other appointment from the second set of appointments, and/or modifying at least one other appointment of the second set of appointments.” As a result, Examiner asserts that dependent claims, such as dependent claims 3-4, 6-8, 10-14, 16-17 and 21 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “by one or more processors, by the at least one or more processors; A computing system comprising: a computer-readable medium having stored thereon a first vehicle shop schedule, wherein the first vehicle shop schedule comprises a first set of appointments for a particular repair shop; and at least one or more processors coupled to the computer-readable medium and programmed to: A non-transitory computer readable medium having stored thereon instructions executable by one or more processors to cause a computing system to perform functions comprising:”. Applicants originally submitted specification describes the computer components above at least in [0008], [0029]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 19 and 20 is/are parallel to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 3-4, 6-8, 10-14, 16-17 and 21 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 19 and 20. As a result, Examiner asserts that dependent claims, such as dependent claims 3-4, 6-8, 10-14, 16-17 and 21 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-14, 16-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson, Kent R. et al. (US 2004/0102983), further in view of Kelly, John et al. (US 2004/0249530), Leslie; Christopher E. (US 2007/0050225) and Picard; Benjamin Clair (US 2009/0062978).

As per claims 1, 19 and 20: Carlson shows:
A method ([0011]) comprising:
A computing ([0012]) system:
Regarding the claim limitation:
“a computer-readable medium having stored thereon a first vehicle shop schedule, wherein the first vehicle shop schedule comprises a first set of appointments for a particular repair shop; and one or more processors coupled to the computer-readable medium and programmable to:”
“a non-transitory computer readable medium having stored thereon instructions executable by one or more processors to cause a computing system to perform comprising:”
Carlson does not show “computer readable medium”; however, Kelly shows “computer readable medium” (at least in [0026]-[0027]).
 Reference Kelly and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling of vehicle appointments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kelly in the system of Carlson, in order to provide for a system that allows the recipient scheduling an appointment is given a calendar identifier that displays in calendar format all the days that are available to schedule appointments using the day identifiers as taught by Reference Kelly (see at least in [0071]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.
Further, Carlson shows:
at least one processor coupled to the computer-readable medium and programmed to ([0012]-[0016]: shows computer servers):
receiving, by one or more processors, an input defining a particular shop resource usable to perform a specific job on a vehicle at a particular repair shop (See Fig. 1, #50-60, [0018]: which shows job drop-off and job delivery slots for a facility are allocated throughout a production period in step 10.  For a vehicle collision service provider, job drop-off slots are defined as times when a customer can drop-off their vehicle for repairs to be performed by the service providers. [0032]: a first-available drop-off slot begins with the computer program reviewing the schedule database and determining at step 50 whether a drop-off slot of the job size category of the repair job is available on the desired drop-off day for a job) and first customer data ([0029]: such as customer name, repair payment source (insurance company), cost estimate for repair, etc.), 
adding, by the one or more processors, an identifier of the particular shop resource into a first vehicle shop schedule for the particular repair shop, wherein the first vehicle shop schedule comprises a first set of appointments ([0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer), or (ii) replacing a second technician identifier with the first technician identifier if the first new appointment further comprises second technician data comprising at least the second technician identifier ([0028]: service provider can adjust the drop-off and delivery capacities on selected days to accommodate employee vacations, injuries, health issues, non-productions days, jury duty, etc. [0049]: where repair tasks and sales figures are grouped by estimators. Here, technician identifier reads on “an identifier of the particular shop resource” in the claim), 
Regarding the claim limitations below:
“outputting, by the at least one or more processors, the first vehicle shop schedule for displaying the first vehicle shop schedule in a graphical user interface on a display configured in a first view mode, wherein the first view mode includes a first schedule matrix having multiple first elements and multiple second elements, wherein each first element of the first schedule matrix is a respective column or row of the first schedule matrix and each second element of the first schedule matrix is a respective row of the first schedule matrix if each first element is a respective column or each second element of the first schedule matrix is a respective column if each first element is a respective row, wherein each first element of the first schedule matrix represents a different date, and wherein each second element of the first schedule matrix represents a different time”
Even though Carlson shows a list of appointments in [0042]: where A Vehicle Drop-Offs report includes a listing of the customers that are scheduled to drop off, or have already dropped off, vehicles for repairs during a user-specified time period.  The listing includes items such as the customer name and phone number, descriptive information on the vehicle (e.g., make, model, color), and information on the repairs (e.g., payment source, estimated sales, expected delivery date, etc.).  This information is grouped by day with daily subtotals for the number of vehicles to be dropped off and the hours and sales estimated on the repairs. [0011] - [0012]: schedule database with scheduled appointments.  
Carlson does not explicitly show the “shop schedule” as is recited in the claim. Kelly shows a “shop schedule” at least in Fig. 11 and [0070]-[0071].
Reference Kelly and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling of vehicle appointments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kelly in the system of Carlson, in order to provide for a system that allows the recipient scheduling an appointment is given a calendar identifier that displays in calendar format all the days that are available to schedule appointments using the day identifiers as taught by Reference Kelly (see at least in [0071]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.
Further, even though Carlson in view of Kelly shows “shop schedule”, the references do not explicitly show “schedule matrix” in the above claim limitations.
Reference Leslie shows “schedule matrix” at least in Fig. 7, [0056], and Fig. 21, [0066]-[0068].
Reference Leslie and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling tasks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leslie in the system of Carlson, in order to provide for a system that an automated resource planning tool that substantially obviates one or more of the problems due to limitations and disadvantages of the related art as taught by Reference Leslie (see at least in [0006]) so that the scheduling process can be made more efficient and effective.
Here, reference Leslie shows the above limitation at least in Fig. 4, [0050]-[0054]: which shows the weekly task schedule and the resources allocated to the task. It also shows the task timing and which tasks can be more flexible. However, Carlson, Kelly, and Leslie do not explicitly show first and second shop as is discussed in the claim. Picard shows first and second shop at least in Fig. 2C: “Location”: “Mill Valley”…..”Dallas”, [0041]-[0042]: which shows different locations and the user’s ability to rate each location. Also, see [0065]: where Picard shows scheduling using a multi-variate regression analysis for multiple different criteria. Fig. 3B and [0041]: shows mechanic identifier. Further, 3J shows list of appointments. 
Reference Picard and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling of vehicle appointments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Picard in the system of Carlson, in order to provide systems and methods for simplifying the vehicle repair process for the vehicle owner while providing mechanics with focused leads for new business as taught by Reference Picard (see at least in [0007]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.
Further, Carlson shows:
receiving, by the one or more processors, a first new appointment, wherein the first new appointment comprises first temporal data (See Fig. 1, #50-60, [0018]: which shows job drop-off and job delivery slots for a facility are allocated throughout a production period in step 10.  For a vehicle collision service provider, job drop-off slots are defined as times when a customer can drop-off their vehicle for repairs to be performed by the service providers. [0032]: a first-available drop-off slot begins with the computer program reviewing the schedule database and determining at step 50 whether a drop-off slot of the job size category of the repair job is available on the desired drop-off day for a job) and first customer data ([0029]: such as customer name, repair payment source (insurance company), cost estimate for repair, etc.);
generating, by the one or more processors, a second set of appointments by aggregating the first new appointment with the first set of appointments ([0042]: where A Vehicle Drop-Offs report includes a listing of the customers that are scheduled to drop off, or have already dropped off, vehicles for repairs during a user-specified time period.  The listing includes items such as the customer name and phone number, descriptive information on the vehicle (e.g., make, model, color), and information on the repairs (e.g., payment source, estimated sales, expected delivery date, etc.).  This information is grouped by day with daily subtotals for the number of vehicles to be dropped off and the hours and sales estimated on the repairs. [0011] - [0012]: schedule database with scheduled appointments. [0016]: shows first and second schedule database);
Regarding the claim limitations:
“outputting, by the one or more processors, a second vehicle shop schedule for displaying the second vehicle shop schedule in the graphical user interface on the display configured in the first view mode instead of displaying the first vehicle shop schedule, wherein the second vehicle shop schedule includes the second set of appointments;
receiving, by the one or more processors, a view mode input while the second vehicle shop schedule is displayed in the graphical user interface on the display configured in the first view mode, wherein the view mode input indicates a second view mode, and wherein the second view mode is a resource view mode;
outputting, by the one or more processors, the second vehicle shop schedule for displaying the second vehicle shop schedule in the graphical user interface on the display reconfigured to the second view mode, wherein the second view mode includes a second schedule matrix having multiple first elements and multiple second elements, wherein each first element of the second schedule matrix is a respective column or row of the second schedule matrix and each second element of the second schedule matrix is a respective row of the second schedule matrix if each first element is a respective column or each second element of the second schedule matrix is a respective column if each first element is a respective row, wherein each first element of the second schedule matrix other than a particular first element of the second schedule matrix represents a date and a different shop resource, wherein the different shop resource for one first element of the second schedule matrix is the particular shop resource, wherein each second element of the second schedule matrix represents a different time, and wherein the particular first element of the second schedule matrix represents one or more unassigned appointments, and wherein the one or more unassigned appointments include the first new appointment;
receiving, by the one or more processors, an input indicating that the first new appointment was dragged from the particular first element of the second schedule matrix to a different one of the first elements of the second schedule matrix, wherein the input indicating that the first new appointment was dragged comprises first shop resource data associated with the different one of the first elements;
generating, by the one or more processors in response to receiving the input indicating that the first new appointment was dragged, a modified first new appointment that includes the first temporal data, the first customer data, and the first shop resource data;
generating, by the one or more processors, a third set of appointments by modifying the second set of appointments to include the modified first new appointment in place of the first new appointment; and
outputting, by the one or more processors, a third vehicle shop schedule for displaying the third vehicle shop schedule in the graphical user interface on the display configured in the second view mode, wherein the third vehicle shop schedule includes the third set of appointments.”
Even though Carlson shows a list of appointments in [0042]: where A Vehicle Drop-Offs report includes a listing of the customers that are scheduled to drop off, or have already dropped off, vehicles for repairs during a user-specified time period.  The listing includes items such as the customer name and phone number, descriptive information on the vehicle (e.g., make, model, color), and information on the repairs (e.g., payment source, estimated sales, expected delivery date, etc.).  This information is grouped by day with daily subtotals for the number of vehicles to be dropped off and the hours and sales estimated on the repairs. [0011] - [0012]: schedule database with scheduled appointments.  
Carlson does not explicitly show the “shop schedule” as is recited in the claim. Kelly shows a “shop schedule” at least in Fig. 11 and [0070]-[0071].
Reference Kelly and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling of vehicle appointments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kelly in the system of Carlson, in order to provide for a system that allows the recipient scheduling an appointment is given a calendar identifier that displays in calendar format all the days that are available to schedule appointments using the day identifiers as taught by Reference Kelly (see at least in [0071]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.
Further, even though Carlson in view of Kelly shows “shop schedule”, the references do not explicitly show “schedule matrix” in the above claim limitations.
Reference Leslie shows “schedule matrix” at least in Fig. 7, [0056], and Fig. 21, [0066]-[0068].
Reference Leslie and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling tasks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leslie in the system of Carlson, in order to provide for a system that an automated resource planning tool that substantially obviates one or more of the problems due to limitations and disadvantages of the related art as taught by Reference Leslie (see at least in [0006]) so that the scheduling process can be made more efficient and effective.
As such, the following claim limitations are addressed using References Carlson, Kelly and Leslie, as follows:
Carlson shows:
outputting, by the one or more processors, a second vehicle shop schedule for displaying the second vehicle shop schedule in the graphical user interface on the display configured in the first view mode instead of displaying the first vehicle shop schedule, wherein the second vehicle shop schedule includes the second set of appointments (Carlson shows a list of appointments in [0042]). 
Kelly shows “shop schedule” (Kelly: at least in Fig. 11 and [0070]-[0071].)
Leslie shows:
“the display configured in the first view mode instead of displaying the first vehicle shop schedule, wherein the second vehicle shop schedule includes the second set of appointments” (Reference Leslie shows “schedule matrix” at least in Fig. 7, [0056], and Fig. 21, [0066]-[0068].)
Further, regarding the claim limitations below: 
receiving, by the one or more processors, a view mode input while the second vehicle shop schedule is displayed in the graphical user interface on the display configured in the first view mode, wherein the view mode input indicates a second view mode, and wherein the second view mode is a resource view mode
Reference Carlson [0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer. Here, the rescheduling reads on “second temporal data” and “second customer data” in the claim.
Reference Leslie shows “schedule matrix” at least in Fig. 7, [0056], and Fig. 21, [0066]-[0068]. Also, see [0056]: which shows the ability to drag and drop tasks for task assignment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leslie in the system of Carlson, in order to provide for a system that an automated resource planning tool that substantially obviates one or more of the problems due to limitations and disadvantages of the related art as taught by Reference Leslie (see at least in [0006]) so that the scheduling process can be made more efficient and effective.

Regarding the claim limitations below:
“outputting, by the one or more processors, the second vehicle shop schedule for displaying the second vehicle shop schedule in the graphical user interface on the display reconfigured to the second view mode, wherein the second view mode includes a second schedule matrix having multiple first elements and multiple second elements, wherein each first element of the second schedule matrix is a respective column or row of the second schedule matrix and each second element of the second schedule matrix is a respective row of the second schedule matrix if each first element is a respective column or each second element of the second schedule matrix is a respective column if each first element is a respective row, wherein each first element of the second schedule matrix other than a particular first element of the second schedule matrix represents a date and a different shop resource, wherein the different shop resource for one first element of the second schedule matrix is the particular shop resource, wherein each second element of the second schedule matrix represents a different time, and wherein the particular first element of the second schedule matrix represents one or more unassigned appointments, and wherein the one or more unassigned appointments include the first new appointment”
Even though Carlson shows a list of appointments in [0042]: where A Vehicle Drop-Offs report includes a listing of the customers that are scheduled to drop off, or have already dropped off, vehicles for repairs during a user-specified time period.  The listing includes items such as the customer name and phone number, descriptive information on the vehicle (e.g., make, model, color), and information on the repairs (e.g., payment source, estimated sales, expected delivery date, etc.).  This information is grouped by day with daily subtotals for the number of vehicles to be dropped off and the hours and sales estimated on the repairs. [0011] - [0012]: schedule database with scheduled appointments.  
Carlson does not explicitly show the “shop schedule” as is recited in the claim. Kelly shows a “shop schedule” at least in Fig. 11 and [0070]-[0071].
Reference Kelly and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling of vehicle appointments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kelly in the system of Carlson, in order to provide for a system that allows the recipient scheduling an appointment is given a calendar identifier that displays in calendar format all the days that are available to schedule appointments using the day identifiers as taught by Reference Kelly (see at least in [0071]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.
Further, even though Carlson in view of Kelly shows “shop schedule”, the references do not explicitly show “schedule matrix” in the above claim limitations.
Reference Leslie shows “schedule matrix” at least in Fig. 7, [0056], and Fig. 21, [0066]-[0068].
Reference Leslie and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling tasks.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leslie in the system of Carlson, in order to provide for a system that an automated resource planning tool that substantially obviates one or more of the problems due to limitations and disadvantages of the related art as taught by Reference Leslie (see at least in [0006]) so that the scheduling process can be made more efficient and effective.
Here, reference Leslie shows the above limitation at least in Fig. 4, [0050]-[0054]: which shows the weekly task schedule and the resources allocated to the task. It also shows the task timing and which tasks can be more flexible. However, Carlson, Kelly, and Leslie do not explicitly show first and second shop as is discussed in the claim. Picard shows first and second shop at least in Fig. 2C: “Location”: “Mill Valley”…..”Dallas”, [0041]-[0042]: which shows different locations and the user’s ability to rate each location.  
Reference Picard and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling of vehicle appointments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Picard in the system of Carlson, in order to provide systems and methods for simplifying the vehicle repair process for the vehicle owner while providing mechanics with focused leads for new business as taught by Reference Picard (see at least in [0007]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.

Further, the claim limitations below: 
generating, by the at least one processor, a modified first new appointment that includes the first temporal data, the first customer data, and the first shop resource data 
Reference Carlson shows [0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer.
Further, Reference Leslie shows “schedule matrix” at least in Fig. 7, [0056], and Fig. 21, [0066]-[0068]. Also, see [0056]: which shows the ability to drag and drop tasks for task assignment.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leslie in the system of Carlson, in order to provide for a system that an automated resource planning tool that substantially obviates one or more of the problems due to limitations and disadvantages of the related art as taught by Reference Leslie (see at least in [0006]) so that the scheduling process can be made more efficient and effective.
Further, regarding the claim limitations:
“receiving, by the one or more processors, an input indicating that the first new appointment was dragged from the particular first element of the second schedule matrix to a different one of the first elements of the second schedule matrix, wherein the input indicating that the first new appointment was dragged comprises first shop resource data associated with the different one of the first elements”
Carlson does not show the above claim limitations. However, Leslie shows the ability for the user to click on an individual task and drag and drop that task at a desired location on a crew member's timeline [0058], [0060]: shows allowing the user can click and drag in screen, [0062]: The user can click and drag in window 1100, or otherwise interact with the window. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leslie in the system of Carlson, in order to provide for a system that an automated resource planning tool that substantially obviates one or more of the problems due to limitations and disadvantages of the related art as taught by Reference Leslie (see at least in [0006]) so that the scheduling process can be made more efficient and effective.
Further, regarding the claim limitations:
“generating, by the one or more processors in response to receiving the input indicating that the first new appointment was dragged, a modified first new appointment that includes the first temporal data, the first customer data, and the first shop resource data”
Reference Carlson: [0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer. Here, the rescheduling reads on “second temporal data” and “second customer data” in the claim.
Further, Reference Leslie shows “schedule matrix” at least in Fig. 7, [0056], and Fig. 21, [0066]-[0068]. Also, see [0056]: which shows the ability to drag and drop tasks for task assignment.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leslie in the system of Carlson, in order to provide for a system that an automated resource planning tool that substantially obviates one or more of the problems due to limitations and disadvantages of the related art as taught by Reference Leslie (see at least in [0006]) so that the scheduling process can be made more efficient and effective.
Further, regarding the claim limitations:
“generating, by the one or more processors, a third set of appointments by modifying the second set of appointments to include the modified first new appointment in place of the first new appointment”
Reference Carlson: [0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer. Here, the rescheduling reads on “second temporal data” and “second customer data” in the claim.
Further, Reference Leslie shows “schedule matrix” at least in Fig. 7, [0056], and Fig. 21, [0066]-[0068]. Also, see [0056]: which shows the ability to drag and drop tasks for task assignment.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leslie in the system of Carlson, in order to provide for a system that an automated resource planning tool that substantially obviates one or more of the problems due to limitations and disadvantages of the related art as taught by Reference Leslie (see at least in [0006]) so that the scheduling process can be made more efficient and effective.

Further, the claim limitations below:
“outputting, by the one or more processors, a third vehicle shop schedule for displaying the third vehicle shop schedule in the graphical user interface on the display configured in the second view mode, wherein the third vehicle shop schedule includes the third set of appointment”
Reference Carlson shows a list of appointments in [0042]. Carlson does not explicitly show the “shop schedule” as is recited in the claim. Kelly shows a “shop schedule” at least in Fig. 11 and [0070]-[0071].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kelly in the system of Carlson, in order to provide for a system that allows the recipient scheduling an appointment is given a calendar identifier that displays in calendar format all the days that are available to schedule appointments using the day identifiers as taught by Reference Kelly (see at least in [0071]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.

As per claim 3: Carlson shows:
further comprising:
modifying, by the one or more processors, the second set of appointments prior to generating the third set of appointments, wherein modifying the second set of appointments comprises adding at least one other appointment to the second set of appointments, removing at least one other appointment from the second set of appointments, and/or modifying at least one other appointment of the second set of appointments.
([0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer).

As per claim 4: Carlson shows:
Receiving, by the one or more processors, an input to modify the first new appointment ([0028]: service provider can adjust the drop-off and delivery capacities on selected days to accommodate employee vacations, injuries, health issues, non-productions days, jury duty, etc. [0049]: where repair tasks and sales figures are grouped by estimators)
wherein the input to modify the first new appointment comprises at least the first technician data ([0020]: the service provider to determine how capacity is to be defined within the facility.  For example, a collision repair service provider might choose to define capacity based upon total labor hours, metal hours, or refinish hours), 
wherein the first technician data comprises at least a first technician identifier to use in the modified first new appointment ([0028]: service provider can adjust the drop-off and delivery capacities on selected days to accommodate employee vacations, injuries, health issues, non-productions days, jury duty, etc. [0049]: where repair tasks and sales figures are grouped by estimators), and 
wherein generating the modified first new appointment comprises (i) aggregating the first new appointment with the first technician data ([0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer), or (ii) replacing a second technician identifier with the first technician identifier if the first new appointment further comprises second technician data comprising at least the second technician identifier ([0028]: service provider can adjust the drop-off and delivery capacities on selected days to accommodate employee vacations, injuries, health issues, non-productions days, jury duty, etc. [0049]: where repair tasks and sales figures are grouped by estimators).

As per claim 6: 
Regarding the claim limitations:
“wherein the first shop resource data comprises a vehicle bay identifier and/or a shop tool identifier”
Carlson does show in [0015]: identifies facility location for service provider as a way to know where the service is being performed. This shows shop identifier; however, Carlson does not show “bays” or “shop tools”. However, Kelly shows bays in [0069].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kelly in the system of Carlson, in order to provide for a system that allows the recipient scheduling an appointment is given a calendar identifier that displays in calendar format all the days that are available to schedule appointments using the day identifiers as taught by Reference Kelly (see at least in [0071]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.

As per claim 7: Carlson shows:
wherein the first temporal data comprises a first start time, a first end time and a first calendar date ([0040]: shows calendar of appointments), 
wherein the input to modify the first new appointment comprises at least the second temporal data ([0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer. Here, the rescheduling reads on “second temporal data” in the claim), 
wherein the second temporal data comprises a second start time, a second end time, and/or a second calendar data ([0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer. Here, the rescheduling reads on “second temporal data” in the claim), and 
wherein generating the modified first new appointment comprises replacing the first start time with the second start time if the second temporal data comprises the second start time, replacing the first end time with the second end time if the second temporal data comprises the second end time, and/or replacing the first calendar date with the second calendar date if the second temporal data comprises the second calendar date ([0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer. Here, the rescheduling reads on “second temporal data” in the claim).

As per claim 8: Carlson shows:
wherein the input to modify the first new appointment comprises at least the second customer data, and wherein generating the modified first new appointment comprises replacing the first customer data with the second customer data or adding the second customer data to the first customer data ([0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer. Here, the rescheduling reads on “second temporal data” in the claim, [0039]: where customer account information is updated).

As per claim 10: Carlson shows:
further comprising: 
displaying, on the display, the first vehicle shop schedule prior to receiving the first new appointment ([0040]: shows calendar of appointments);
displaying, on the display, the second vehicle shop schedule prior to receiving the input to modify the first new appointment ([0040]: shows calendar of appointments); and
displaying, on the display, the third vehicle shop schedule after generating the third set of appointments  ([0045]).


As per claim 11: 
Regarding the claim limitations below, Carlson shows summarizing sales and work schedules of estimators, but Carlson does not explicitly show being able to pick a technician you prefer. Similarly Kelly also does not show being able to pick a technician you prefer. However, Picard shows being able to pick a technician you prefer and as such Picard shows the following limitations:
further comprising:
receiving, by the one or more processors, an input indicating multiple schedule set up parameters, wherein the multiple schedule setup parameters comprise at least one shop resource parameter for multiple different selectable shop resource identifiers and/or at least one technician setup parameter for multiple different selectable technician identifiers ([0065]: where Picard shows scheduling using a multi-variate regression analysis for multiple different criteria, Fig. 3B,  [0041]: shows mechanic identifier).
Reference Picard and Reference Carlson are analogous prior art to the claimed invention because both primary reference and secondary reference perform scheduling of vehicle appointments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Picard in the system of Carlson, in order to provide systems and methods for simplifying the vehicle repair process for the vehicle owner while providing mechanics with focused leads for new business as taught by Reference Picard (see at least in [0007]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.
 Regarding the claim limitation below:
“outputting, by the one or more processors, the multiple different selectable shop resource identifiers and/or the multiple different selectable technician identifiers for displaying on the display.”
Even though Picard in Fig. 3J shows a list of appointments, Picard does not explicitly show the “shop schedule” as is recited in the claim. Kelly shows a “shop schedule” at least in Fig. 11 and [0070]-[0071].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kelly in the system of Carlson, in order to provide for a system that allows the recipient scheduling an appointment is given a calendar identifier that displays in calendar format all the days that are available to schedule appointments using the day identifiers as taught by Reference Kelly (see at least in [0071]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.

As per claim 12: 
Regarding the claim limitation below:
“wherein the multiple schedule setup parameters further comprise at least one regular business hours parameter, at least one visible hours parameter, and/or at least one appointment state parameter.”
Carlson does not show regular business hours. However, Kelly shows informing customers particulars related to the shop including shop’s hours ([0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kelly in the system of Carlson, in order to provide for a system that allows the recipient scheduling an appointment is given a calendar identifier that displays in calendar format all the days that are available to schedule appointments using the day identifiers as taught by Reference Kelly (see at least in [0071]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.

As per claim 13: 
“wherein the multiple schedule setup parameters further comprises at least one holiday setup parameter for generating the first vehicle shop schedule and/or the second vehicle shop schedule based on a change to the regular business hours parameter and wherein the change to regular business hours parameter is based on the at least one holiday setup parameter.”
Regarding the claim limitation above. Carlson does not show regular business hours. However, Kelly shows informing customers particulars related to the shop including shop’s hours ([0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kelly in the system of Picard, in order to provide for a system that allows the recipient scheduling an appointment is given a calendar identifier that displays in calendar format all the days that are available to schedule appointments using the day identifiers as taught by Reference Kelly (see at least in [0071]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.

As per claim 14: Carlson shows:
wherein the first temporal data comprises a first start time and a first end time, and wherein the first end time is based on the first start time and an amount of time associated with one or more service procedures associated with the first new appointment ([0040]: shows calendar of appointments, [0037]-[0038]: shows the ability to reschedule appointments and also override the scheduling system for a customer).

Regarding claims 16 and 17, Carlson and Kelly do not show confirmations. However, Picard shows confirmations, as such Picard shows the claims below:

As per claim 16: Picard shows:
further comprising:
confirming, by the one or more processors, the first new appointment does not conflict with any other appointment in the first set of appointments ([0060]: where Picard shows meeting and repair estimate confirmations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Picard in the system of Carlson, in order to provide systems and methods for simplifying the vehicle repair process for the vehicle owner while providing mechanics with focused leads for new business as taught by Reference Picard (see at least in [0007]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.

As per claim 17: Picard shows:
further comprising:
adding, by the one or more processors, at least one shop event into the first vehicle shop schedule ([0058]-[0059]); and
confirming, by the one or more processors, the first new appointment does not conflict with the at least one shop event ([0060]: where Picard shows meeting and repair estimate confirmations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Picard in the system of Carlson, in order to provide systems and methods for simplifying the vehicle repair process for the vehicle owner while providing mechanics with focused leads for new business as taught by Reference Picard (see at least in [0007]) so that the employees and the customers get a comprehensive view of time availability and busy versus slow days so that the scheduling process can be made more efficient and effective.

As per claim 21:
Regarding the claim limitations below:
“further comprising: dragging the first new appointment of the second schedule matrix to a different one of the first elements of the second schedule matrix.”
Carlson does not show the above claim limitations. However, Leslie shows the ability for the user to click on an individual task and drag and drop that task at a desired location on a crew member's timeline [0058], [0060]: shows allowing the user can click and drag in screen, [0062]: The user can click and drag in window 1100, or otherwise interact with the window. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leslie in the system of Carlson, in order to provide for a system that an automated resource planning tool that substantially obviates one or more of the problems due to limitations and disadvantages of the related art as taught by Reference Leslie (see at least in [0006]) so that the scheduling process can be made more efficient and effective.


Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 18-22 of applicants’ remarks that the claims are eligible under 101 (see applicants remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see 101 rejection above for more details. The claim limitations “outputting, the first vehicle shop schedule for displaying the first vehicle shop schedule in a graphical user interface on a display configured in a first view mode, wherein the first view mode includes a first schedule matrix having multiple first elements and multiple second elements, wherein each first element of the first schedule matrix is a respective column or row of the first schedule matrix and each second element of the first schedule matrix is a respective row of the first schedule matrix if each first element is a respective column or each second element of the first schedule matrix is a respective column if each first element is a respective row, wherein each first element of the first schedule matrix represents a different date, and wherein each second element of the first schedule matrix represents a different time; outputting, a second vehicle shop schedule for displaying the second vehicle shop schedule in the graphical user interface on the display configured in the first view mode instead of displaying the first vehicle shop schedule, wherein the second vehicle shop schedule includes the second set of appointments; receiving, a view mode input while the second vehicle shop schedule is displayed in the graphical user interface on the display configured in the first view mode, wherein the view mode input indicates a second view mode, and wherein the second view mode is a resource view mode; outputting, by the one or more processors, the second vehicle shop schedule for displaying the second vehicle shop schedule in the graphical user interface on the display reconfigured to the second view mode, wherein the second view mode includes a second schedule matrix having multiple first elements and multiple second elements, wherein each first element of the second schedule matrix is a respective column or row of the second schedule matrix and each second element of the second schedule matrix is a respective row of the second schedule matrix if each first element is a respective column or each second element of the second schedule matrix is a respective column if each first element is a respective row, wherein each first element of the second schedule matrix other than a particular first element of the second schedule matrix represents a date and a different shop resource, wherein the different shop resource for one first element of the second schedule matrix is the particular shop resource, wherein each second element of the second schedule matrix represents a different time, and wherein the particular first element of the second schedule matrix represents one or more unassigned appointments, and wherein the one or more unassigned appointments include the first new appointment; by the one or more processors; and outputting, by the one or more processors, a third vehicle shop schedule for displaying the third vehicle shop schedule in the graphical user interface on the display configured in the second view mode, wherein the third vehicle shop schedule includes the third set of appointments.” 
In the claims above of rows and columns does not provide an improvement to actual technology or the computer itself.  At best Original Spec [0022] merely provides an improvement to the abstract idea itself: “The scheduler of the example embodiments may enable a shop to improve its management of workflow within the shop including scheduling technician time, service appointments, and shop resources”. This however is not improvement to technology or the computer itself. Examiner points to MPEP 2106.05(a) II stressing that: it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. As stated by MPEP 2106.04 I. reliance on “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery” [argued here at Remarks as] “does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir. Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant”, [argued here at Remarks as] “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving abstract “Certain Methods of Organizing Human Activity” and/or “Mental Processes”]. “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field”  “the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective vs improvement to actual technology. See MPEP 2106.04. 
Further, still the display characteristics described above such as the claimed arrangement of rows and columns can be argued to be part of the abstract grouping implementable by physical aids such as pen and paper. Still Step 2A prong one in light of MPEP 2106.04 III and III.B, and as such can be considered a “Mental Process” in addition to being “A Certain Methods of Organizing Human Activities.”

Applicant’s Argument #2
Applicants argue on page(s) 22-29 of applicants’ remarks that the amended claims are not shown by prior art (see applicants’ remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, applicants’ arguments are moot. The amended claims have been addressed above in the 103 rejection which has not been addressed by applicants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,502,747 to Pardo et al shows scheduling mulit-step, multi-resource services.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624